Title: From Thomas Jefferson to James Dinsmore, 18 May 1803
From: Jefferson, Thomas
To: Dinsmore, James


            
              Dear Sir
              Washington May 18. 1803.
            
            Yours of the 1st. & 9th. have been recieved, and the last has much relieved me as to the last box or boxes of Composition ornament. it was impossible to think of taking mr Hudson’s cherry, for which he asked five times what has ever been given within my knolege. I hope mr Meriwether’s will suffice for the parlour, and we must take time for the rest. I am told there is great difference in point of beauty & value between the wild cherry which grows in the low grounds & in high lands. we must attend to this.
            I do not recollect that I had given you drawings for the fireplace of the parlour. I believe I had not. I therefore have prepared some which I now inclose. Accept my best wishes
            
              Th: Jefferson
            
           